Citation Nr: 1234844	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  08-33 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a dermatological disorder, claimed as a skin rash.

2.  Entitlement to service connection for hypertension, claimed as a blood illness.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder.

4.  Entitlement to service connection for internal bleeding.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to November 1942.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board notes that the Veteran requested a hearing before the Board in his October 2008 substantive appeal.  A BVA hearing was scheduled for May 2012; however, the Veteran did not appear.  He has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record fails to establish that a dermatological disorder manifested in service or many years thereafter or is etiologically related to the Veteran's active service

2.  The evidence of record fails to establish that hypertension manifested in service or many years thereafter or is etiologically related to the Veteran's active service


3.  In a February 1949 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right knee disorder; although properly notified of the denial, the Veteran failed to perfect an appeal.

4.  Evidence associated with the claims file since the February 1949 denial, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the service connection claim for a right knee disorder, is cumulative or redundant of evidence previously received, and does not raise a reasonable possibility of substantiating the claim.

5.  A disability manifested by internal bleeding is not currently demonstrated in the record.


CONCLUSIONS OF LAW

1.  A dermatological disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  Hypertension was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107(b) (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  The February 1949 RO rating decision that denied the Veteran's service connection claim for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

4.  As evidence received since the RO's February 1949 denial is not new and material, the criteria for reopening the Veteran's service connection claim for a right knee disorder is not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


5.  A disorder manifested by internal bleeding was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify
 
Before addressing the merits of the claims to reopen and the claims for service connection, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included. Id.

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board. Indeed, VA's duty to notify has been more than satisfied.

With respect to the claim to reopen the previously denied claim for service connection for a right knee disorder, although the January 2008 letter did not provide information regarding the last final rating decision and what elements required to establish service connection were found insufficient in the previous denial, this notice deficiency was corrected in the March 2008 rating decision denying his claim.  The RO indicated that his claim had been previously denied in December 1948.  He was reminded that his service treatment records showed that he had a pre-existing baker's cyst on the right leg and there were no other findings or diagnosis of a right knee disorder shown in service.  Although the RO did not mention the more recent February 1949 rating decision, the Board finds this non prejudicial as the RO merely denied his claim at that time for the same reasons it had provided in December 1948.  This information was reemphasized before the appeal was certified to the Board in an April 2010 notice letter.  Thus, no further development is required with respect to the duty to notify.

With respect to the claims for service connection for a dermatological disorder, hypertension and internal bleeding, the Veteran was sent a letter in January 2008 that addressed all notice elements and was issued prior to the initial RO decision in these matters.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Thus, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service VA treatment records.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified. 

The Board notes that the Veteran has not been provided a VA examination for his dermatological disorder, hypertension, or internal bleeding claims.  However, the service treatment records are silent as to any complaints or treatments for these conditions and there is no objective evidence of any skin problems until March 2007 or hypertension until February 2001.  With respect to internal bleeding, the post-service medical evidence fails to show the presence of a current disability.  Thus, other than his own unsupported assertions, the evidence does not indicate that his dermatological disorder or hypertension is related to service, and the evidence does not indicate that he has a disability manifested by internal bleeding to require an examination, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For the reasons that are discussed in more detail below in the analysis section denying service connection for these claims, there is no competent and credible lay and medical evidence indicating that the Veteran has a current internal bleeding disability or that his dermatological disorder or hypertension is related to service.  The Board emphasizes that VA's duty to assist in obtaining examinations and/or opinions is not warranted under the circumstances of this case.  

With respect to his right knee disorder claim, the Board acknowledges that a VA examination was not completed, during the pendency of this appeal.  However, the Board notes that VA need not conduct an examination with respect to the claim of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.) 

Given the above, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  New and Material Evidence- Right Knee Disorder

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3. 156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is 'new and material.'  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of 'new and material' evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 'suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]' Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

A claim for service connection for a right knee disorder was initially considered and denied by the RO in a December 1948 rating decision.  The Veteran submitted an additional statement from his doctor in January 1949, and the RO reconsidered and denied his claim in February 1949.  The RO continued to find that the evidence did not contain findings or facts which demonstrated service incurrence or aggravation.  The Veteran did not appeal this denial and, therefore, it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The RO in February 1949 essentially denied the claim based on the finding that there was no evidence this condition had been incurred in or aggravated by his period of active duty service. 

At the time of the February 1949 RO decision that denied service connection for a right knee disorder, the evidence of record consisted of service treatment records and a January 1949 private treatment record. 

In November 2007 the Veteran filed his application to reopen the previously denied claim of entitlement to service connection for a right knee disorder.  Since the February 1949 RO decision the following evidence has been associated with the claims file: a February 1958 VA inpatient treatment record, VA treatment records from the VA Medical Center (VAMC) in Houston, Texas and written submissions from the Veteran and his representative. 

While the evidence received since February 1949 may be 'new' in the sense that it was not previously of record, none of the evidence submitted since February 1949 is 'material' for purposes of reopening the Veteran's claim for service connection for a right knee disorder.  As previously noted, the RO in February 1949 continued to deny the Veteran's claim on the basis that there was no evidence this disorder had been incurred in or aggravated by the Veteran's active military service.  None of the new medical evidence includes a competent medical finding to the effect that any right knee disorder is related to his active period of service. In the absence of such evidence, the Veteran's applications to reopen his claim must fail. 

The Board notes that the new evidence the Veteran has submitted to VA since 1949 does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the claim.  The fact necessary to substantiate the claim that previously was unestablished has not been addressed.  Since the deficiency that was found before remains, it follows that, even with the low threshold established in Shade, a reasonable possibility of substantiating this claim has not been raised.  In sum, the evidence submitted since February 1949 is new but not material by not relating to the reason for the previous denial of the Veteran's claim of entitlement to service connection.  This claim cannot be reopened for this reason.

III.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). 'In the absence of proof of a present disability there can be no valid claim.'  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Skin Disorder and Hypertension

The available service treatment records do not reflect complaints or treatment related to a skin disorder or hypertension.  

Post-service evidence does not reflect symptomatology associated with a skin disorder or hypertension for several decades following separation from service.  Specifically, complaints and treatment associated with a skin disorder were first noted in March 2007, when the Veteran sought treatment for a posterior neck lymph node of 1 month duration.  Complaints associated with hypertension are first noted in a February 2001 VA treatment record.  Therefore, the objective medical evidence does not reflect continuity of symptomatology.

In addition to the absence of documented post-service symptomatology related to a skin disorder or hypertension for several decades, the evidence includes the Veteran's statements asserting continuity of symptoms with respect to these disorders.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to report symptoms of skin and blood pressure problems he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

However, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Veteran's reported history of continued symptoms since active service is simply inconsistent with the other evidence of record.  Notably, the Board's attention is drawn to a March 1958 statement submitted to the VA in which the Veteran indicated that he received no treatment during military service for a skin condition or for any condition.  Moreover, and while not dispositive, the Board emphasizes the multi-year gap between discharge from active duty service (1942) and initial reported symptoms and diagnosis in 2001 (hypertension) and 2007 (skin), over 50 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  The Veteran has provided no explanation as to why he delayed filing a claim for over 60 years.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's skin disorder or hypertension to service, despite his contentions to the contrary.  No medical professional has established a relationship between these disorders and active duty.   

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed skin disorder and hypertension and active duty service.  The Board reiterates that he is competent to report symptoms as they come to them through his senses.  However, lymph nodes of the neck and hypertension are not the type of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  The Veteran simply lacks the competency to render an opinion as to the etiology of these disorders.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his skin disorder and hypertension are found to lack competency.

Next, the Board has considered whether presumptive service connection for chronic disease is warranted.  Under 38 C.F.R. § 3.309(a), cardiovascular-renal disease, including hypertension is regarded as a chronic disease.  However, in order to trigger the presumption, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3) (2011).  As noted above, the evidence does not show manifestation of hypertension to a degree of 10 percent or more (diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control) within one year of his separation from service.  The criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.


In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for a skin disorder and hypertension, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Internal Bleeding

With respect to the Veteran's claim for service connection for internal bleeding, a review of the Veteran's service treatment records reflects no treatment for internal bleeding.  

More importantly, a review of the post-service evidence reveals that the Veteran has not been diagnosed as having a disease manifested by internal bleeding.  As set forth above, one of the elements necessary for service connection is medical evidence of a current disability.  The Court has held that there can be no valid claim without proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). 

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no evidence of a diagnosis of any disorder manifested by internal bleeding during the period under appellate review.  The Board finds significant that despite his complaints of internal bleeding, no disability has been diagnosed, despite various evaluations.  Based on the foregoing, the weight of the evidence is against the claim for service connection of groin disorder.  As such, the appeal for internal bleeding must be denied.


ORDER

Service connection for a dermatological disorder, claimed as a skin rash, is denied.

Service connection for hypertension, claimed as a blood illness, is denied.

As new and material evidence has not been received, the request to reopen a service connection claim for a right knee disorder is denied.

Service connection for internal bleeding is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


